



COURT OF APPEAL FOR ONTARIO

CITATION:
Dicaro
    Estate v. Manufacturers Life Insurance Company, 2012 ONCA 14

DATE: 20120111

DOCKET: C54122

Rosenberg, Simmons and Armstrong JJ.A.

BETWEEN

The Estate of Angelo Dicaro, deceased, by his
    estate trustee Carmela Dicaro and Carmela Dicaro

Plaintiffs (Appellants)

and

Manufacturers Life Insurance Company

Defendant (Respondent)

Christian J. Guerette and Jay Rajagopalan, for the
    appellants

Gordon Jermane and Veronica Mohan for the respondent

Heard and released orally: January 6, 2012

On appeal from the judgment of Justice Sandra Chapnik of
    the Superior Court of Justice, dated July 7, 2011.

ENDORSEMENT

[1]

We agree with the motion judge that the limitation period expired
    in 2005. The appellant attempts to avoid the effect of that holding on a very
    vague notion of equity. This argument is misconceived. The insurer was entitled
    to rely upon the terms of the contract. The appellant did not comply with the
    terms of the contract and in any event, the claim did not fall within the terms
    of the policy as this was not an accident. Thus, there could be no unjust
    enrichment.

[2]

Finally, there is no other equitable doctrine that would allow
    any court to avoid the express terms of the contract, the
Limitations Act,

2002
, and the
Insurance Act
.

[3]

Accordingly, the appeal is dismissed with costs fixed at $2,500
    inclusive of disbursements and applicable taxes.

Signed:       M. Rosenberg J.A.

Janet Simmons
    J.A.

Robert Armstrong
    J.A.


